Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 are in condition for allowance/
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to suggest of make obvious, the claimed fastener stringer, viewed as a whole, requiring wherein the knitted fastener tape includes a first side-edge portion where the fastener element is provided, a second side-edge portion provided at an opposite side of the first side-edge portion, and a tape main portion provided between the first and second side-edge portions, the first side-edge portion including one or more chain-stitch yarns formed in one or more wales, the second side-edge portion not including a chain-stitch yam, the tape main portion including M or more chain-stitch yarns formed in M or more wales, M indicating a natural number equal to or greater than one third of the total number of wales included in the fastener tape, in combination of the other limitations of the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fastener stringer having knit structure are represented by Matsuda (U.S. Patent No.  3,922,760), Fujisaki et al. (U.S. Patent No. 3,974,550), Matsuda (U.S. Patent No. 7,152,438), and Ikeguchi et al. (U.S. Patent No. 7,293,434). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Robert Sandy/Primary Examiner, Art Unit 3677